Citation Nr: 9911331	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado 

THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a right ankle fracture, shortened 
hamstrings, right thigh and hip.

2.  Entitlement to service connection for a right knee 
condition on a direct basis, or as secondary to service-
connected residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 to January 
1978.

This appeal arose from an August 1994 RO rating decision, 
which evaluated the veteran's residuals of right ankle 
fracture as 0 percent disabling.  

The veteran then submitted a December 1995 statement in 
support of a claim for continued trouble with her service-
connected right ankle disability, and further attributed 
trouble with her right knee and right hip to her service-
connected disability due to the external rotation of her 
right leg.  The Board of Veterans' Appeals (Board) issued a 
November 1996 Remand Order, wherein it determined that these 
questions are part and parcel with, or at least inextricably 
intertwined with, the certified appellate issue.  See, Harris 
v. Derwinski, 1 Vet. App. 180 (1990).

Thereafter, the RO's March 1998 rating decision granted 
service connection for residuals of shortened hamstrings, 
right thigh and hip as secondary to the veteran's service-
connected right ankle fracture, with an evaluation of 0 
percent.  Since she continues to disagree with the current 
noncompensable rating assigned for each disability, the claim 
for compensable ratings for her disabilities remains at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded). 

During pendency of this matter, the United States Court of 
Appeals for Veterans Claims (Court), in Fenderson v. West, 
No. 96-947 (U.S. App. Jan. 20, 1999), ruled that care must be 
taken by the Board and VA adjudicators to distinguish between 
the situation where the notice of disagreement is with the 
assignment of a disability rating for a disorder that has 
previously been service connected and where the notice of 
disagreement is with the initial rating assigned following 
the grant of service connection on an original claim for 
compensation benefits.   In the later case, the RO and the 
Board may not limit consideration to only that evidence that 
reflects the current state of the disability.  Thus, 
Francisco v. Brown, 7 Vet. App. 55 (1994) would not apply.  

In this case, the veteran's April 1995 Notice of Disagreement 
expressly disagreed with the initial rating following an 
August 1994 rating decision.  Accordingly, although the RO 
described the issue as entitlement to an "increased" rating 
in the April 1995 rating decision, it is clear that the 
substantive handling of the claim comported to the holdings 
in Fenderson in that the RO did not confine its consideration 
to only some or just the most recent clinical evidence.  At 
no point has the claimant or her representative alleged that 
a so-called "staged rating" is appropriate in this case.  
Moreover, the Board finds the notice provided to the claimant 
is adequate as the RO never stated or implied that its 
consideration of whether compensable ratings are warranted 
was limited to only a portion of the record.  Therefore, 
remand to the RO in light of Fenderson is not warranted. 


FINDINGS OF FACT

1.  The medical evidence of record does not reflect that 
residual effects of the veteran's service-connected 
disabilities are demonstrable of moderately limited ranges of 
motion, increased pain or weakened movements.  

2.  The medical evidence of record fails to establish that 
the veteran currently has a diagnosed right knee disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 0 
percent for residuals of a fracture of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5252, 5262, 5270, 5271, 5299, 7803, 
7804 (1998).

2.  A claim for service connection for a right knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

BACKGROUND

The veteran's February 1993 induction examination reveals no 
abnormalities. 

Service medical records (SMR) dated from July 1973 to January 
1978 reveal treatments associated with the veteran's 
diagnosed fracture of the distal fibula and posterior 
malleolus of the right, pronation eversion injury, which was 
due to an injury incurred from a sky diving accident.  SMR 
entries during this time note that the veteran's was placed 
in a long leg cast.

By January 1974 SMR entries show that the veteran's cast was 
removed.  However, continued pain and swelling continued 
through February 1974.

A June 1974 SMR entry revealed the veteran's complaint of 
ankle pain, and noted impression of ankle strain.

The veteran's complaint of right ankle pain is noted in an 
April 1975 SMR entry.  X-rays were noted to be normal.

A July 1975 examination reveals no pertinent abnormalities.

The veteran's September 1975 complaints of ankle pain 
resulted in 10 days of light duty.  A September 1975 SMR 
revealed an old ankle fracture.

December 1975 SMR entries reflect continued complaints of 
ankle pain, and a probable impression of entrapment syndrome 
collateral ligaments.

A January 1976 SMR reveals admitting diagnoses of talofibular 
entrapment syndrome of the right ankle.  The veteran had been 
hospitalized for surgical exploration of the talofibular 
joint, which was performed earlier that month without 
complication.  Twelve days later, her cast was removed, and 
the removed sutures were noted to have a well-healed wound.

SMR dated February 1976, April 1976, and March 1977 show 
continued complaints of pain that did not prevent the 
veteran's return to full activities. 

The veteran's December 1973 discharge examination noted her 
previous right ankle operation.

During the veteran's July 1994 VA examination a 7 cm well 
healed, nontender scar was noted over the right ankle.  Right 
ankle range of motion was symmetrical and within normal 
limits.  Dorsiflexion was 10 degrees, right equaled left; 
plantar flexion was 40 degrees; inversion 45 degrees right 
equals left; eversion 15 degrees, right equals left.  There 
was a discrete varus deformity of the tibia right equals left 
with goniometer of 10 degrees.  The knees bilaterally were 
symmetrical.  There was no synovial thickening, no effusion, 
and the ligaments were stable with a negative Lachman, 
McMurray, and pivot shift.  Negative Tinel's at the fibular 
head and/or foot.  There was some callous to palpation in the 
lateral right fibula area compatible with a fracture site 
and/or healing.  This was nontender to palpation.  The hips 
were symmetrical with hip flexion 120 degrees; internal 
rotation 15 degrees, right equals left; external rotation 45 
degrees, right equals left.  The shoes were worn evenly.  The 
veteran stood with the right leg externally rotated at the 
hip.  The examiner noted that this could be voluntarily 
corrected.  The veteran's gait was within normal limits with 
symmetrical swing and stance space, good ankle, knee, and hip 
motion.  Toe forward examination was within normal limits, 
with tendency to toe-out somewhat on the right with walking.

The examiner's right ankle diagnoses included status post 
fracture by history treated conservatively transitionally 
with continued discomfort resulting in debridement in 1976 
with well-healed, nontender scar, normal clinical examination 
as seen on X-ray with intermittent discomfort as described.  
July 1994 VA radiographic evidence of AP and lateral views on 
the right ankle demonstrated periosteal reaction in the 
region of the fibular syndesmosis most consistent with 
history of remote trauma.  No acute fractures, dislocations, 
lytic or blastic lesions of the bone were identified.  There 
was a remote healed fracture of the distal lateral malleolus.  
The examiner's noted impression included remote, healed 
fracture as described.

July 1994 VA radiographic evidence of the veteran's right hip 
revealed two views of the right hip that were unremarkable 
and failed to demonstrate significant bony or soft tissue 
abnormality.  The examiner's impression included normal right 
hip.

July 1994 VA radiographic evidence of the veteran's right 
knee revealed AP and lateral views of the right knee that 
were unremarkable and failed to demonstrate fracture, 
dislocation, lytic or blastic lesions of bone or joint 
effusion.  The examiner's noted impression included normal 
right knee.

Private medical reports from September 1994 to January 1995 
reflect the veteran's complaints and treatment for her right 
ankle, right knee and hip pain that are summarized in 
pertinent part as follows:

During a September 1994 examination, the veteran complained 
of right lateral hip pain radiating to the knee.  The private 
examiner noted the veteran's report of right fibula fracture 
twenty years prior and treatment with closed reduction and 
long-leg casting with no significant post complications since 
then.  The veteran's report of increased external rotation of 
the right leg was also noted.  Shoe wear demonstrated a wear 
of the medial heel counter.  Upon examination, the right hip 
had approximately 75 degrees of external rotation in the 
supine position and 20 degrees of internal rotation.  The 
left hip had 55 to 60 degrees of external rotation in the 
supine position and 30 degrees of internal rotation.  Equal 
abductions were present bilaterally, and equal adduction was 
present.  Both knees had full range of motion, with no 
effusion present and stable ligaments; no significant joint 
line tenderness bilaterally; full range of motion of ankles 
bilaterally without effusion; the amount of tibial torsion 
and posterior location of the fibula appeared to be equal; no 
significant pes planus was present.  Leg lengths were equal; 
motor function was all five over five, and neurologically 
intact.  There was no tenderness to palpation over the 
greater trochanter and no pain with resisted abduction.  
Radiographic evidence of the right ankle appear to be normal 
in alignment; radiographic evidence of the hips seem to 
indicate some increased external rotation on the right side; 
lateral view of the left hip indicated some decrease in the 
antiversion of the right hip.  The examiner's assessment 
included possible decreased antiversion of the right hip 
causing an external rotation moment of the right leg with an 
abnormal gait pattern.

Noted Objective Findings from a private facility identified 
as Rehabilitation Services, dated October 1994, included a 
toe-out gait patten that was not antalgic; a lack of 
symmetrical hip joint mobility; short hamstrings, hip 
external rotators - lacking hip flexion and flexion-adduction 
mobility; positive symptom reproduction with stretching of 
tight structures; and poor sitting posture.  

An October 1994 pelvic computed tomography (CT) from the same 
facility revealed an intact bony pelvis; hip joint alignment 
with normal limits; possibility of a few small bone islands 
within the symphysis pubis, with nothing to suggest an 
obvious pelvic mass; and likely small phleboliths within the 
pelvis.  The examiner's diagnoses included bone windows of 
the pelvis that appeared within normal limits.

A December 1994 CT of the hips and knees from the same 
facility revealed average angle of antiversion on the right 
that was just over 9 degrees, and 9.5 degrees on the left.  
Both were below the upper normal of 15 degrees for an adult.  
The examiner's diagnoses included no evidence for abnormal 
antiversion of either femur on this study.

A January 1995 notation from the same private medical 
facility indicates that the veteran's CT scan showed the same 
amount of antiversion on each leg when compared to September 
1994.

The veteran's December 1995 statement sets forth her 
complaint of continued right ankle pain, and knee and hip 
pain due to external rotation of her right leg.

The veteran's August 1997 VA examination included a review of 
her SMRs and claims folder.  The examiner reported no 
specific procedure or treatment associated with the veteran's 
right ankle since 1994.  The veteran's noted complaints 
included right ankle stiffness and soreness with walking for 
one to two miles or standing six to eight hours as required 
by her employment.  No significant swelling was noted.  

The examiner noted the veteran's belief that her right knee 
was injured at the time of her sky diving injury during 
service.  No evaluations, diagnoses or physical therapy were 
performed.  The veteran complained of soreness with running 
or biking, but denied locking, buckling, or swelling of the 
joint.  

The veteran complained of right hip pain with running or 
sitting for two hours or more.  The pain was noted to be in 
the anterior inguinal region.  The veteran reported that she 
was noted to have external rotation of her leg during 
service, and has experienced problems with external rotation 
of her leg since that time.  The examiner noted the veteran's 
report of uneven shoe wear with the heel of her right foot.  
The examiner noted a 1994 CAT scan of the veteran's hips and 
knees, which was negative for abnormal antiversion of either 
femur.  

Upon examination, patellar reflexes were two plus and 
symmetrical, and Achilles were one plus and symmetrical.  
With reference to the right hip, full range of motion was 
shown, including flexion from 0 to 120 degrees, abduction of 
0 to 45 degrees, adduction of 0 to 20 degrees, external 
rotation of 0 to 60 degrees and internal rotation of 0 to 40 
degrees.  The veteran's left hip also displayed normal range 
of motion.  Radiographic evidence revealed a few small well-
circumscribed sclerotic foci, probably bone islands.  
Otherwise, the hips were unremarkable.  The examiner's noted 
impression noted no explanation for the veteran's hip 
problems identified.  

The veteran's right knee had a full range of motion, 
including 0 to 140 degrees, with no evidence for instability.  
Her left knee was also normal.  

The veteran's right ankle had a normal range of motion, 
including dorsiflexion of 0 to 20 degrees and plantar flexion 
of 0 to 45 degrees.  The left ankle was also normal.  The 
veteran was able to perform a tandem gait with her heel 
placed in front of the opposite toes.  She was noted to 
slightly evert her right foot when asked to walk.  Heel and 
toe walking was normal.  When asked to ascend and descend 
three flights of stairs, additional discomfort was not noted.  
Eversion of the right foot was observed with climbing the 
stairs and slight eversion of both right and left foot when 
descending the stairs.  At the conclusion of this test, range 
of motion was repeated and remained normal.  Shoe wear was 
noted to be normal upon examination, however, the examiner 
referenced photographs submitted by the veteran that 
reportedly displayed asymmetric wear.  Radiographic evidence 
revealed minimal bony irregularity involving the posterior 
cortex of the right fibula.  The examiner noted that this 
might have been a sequela of distant trauma.  No other 
significant abnormally was shown.  The examiner's noted 
impression included slight cortical irregularity of the 
distal fibula, which may be related to the veteran's previous 
trauma.  No significant sequale or significant disease was 
identified.

The examiner's diagnoses included right ankle discomfort and 
loss of activities as described and radiographic evidence of 
prior trauma.  Right knee diagnoses included discomfort as 
described, a normal examination and radiographic evidence of 
nonspecific findings.  Right hip diagnoses included history 
of discomfort as described mild external rotation when 
walking and negotiating stairs, and radiographic evidence of 
normal anatomy, consistent with mild hamstring shortening 
from immobilization as described.  Radiographic evidence 
revealed an ill-defined, subcortical sclerotic lesion in the 
medial aspect of the proximal left tibia.  There was no 
periosteal reaction, cortical thickening or significant soft 
tissue mass shown.  Otherwise, the knees were unremarkable.  
The sclerotic lesion involving the proximal left tibia was 
noted to be of uncertain etiology.  The differential would 
include etiologies such as melorheostosis, calcified 
nonossifying fibroma, fibrous dysplasia, calcified vascular 
malformation, bone infarct or bone island.  

DeLuca evaluation results revealed no demonstrable increased 
pain, change in range of motion, weakened movement, excess 
fatigability on incoordination.  No functional limits were 
anticipated.  The examiner opined that the veteran's 
shortening of the hamstrings might be attributed to being 
immobilized in a long leg cast.  However, this should be 
reversible with stretching and usage.  There was no objective 
evidence, beyond that able to be volitionally controlled by 
the veteran, to indicate a pathological condition of the hip.  
X-rays and shoe wear was deemed to be within normal limits.  

The examiner further noted with regard to the right knee, X-
ray evidence revealed a sclerotic lesion that would not be 
secondary to the veteran's right ankle condition, but would 
be a separate diagnosis.

1.  Entitlement to a compensable evaluation for service-
connected residuals of a right ankle fracture. 

As a preliminary matter, the Board finds that the veteran's 
claim, as to this issue, is plausible and capable of 
substantiation and is thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Drosky v. Brown, 10 
Vet. App. 251, 245 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631- 32 (1992)).  The Board is also satisfied 
that all relevant facts pertinent to this claim have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Such consideration is 
particularly applicable where, as in the veteran's case, an 
assertion is made that evidence presented supports a rating 
of compensable functional disability due to pain.  In this 
regard, 38 C.F.R. § 4.40 must be applied to determine if a 
compensable rating is warranted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991); Fenderson v. West, supra.   
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).


ANALYSIS

In accordance with 38 C.F.R. 4.1 and 4.2, Schafrath v. 
Derwinski, 1 Vet. App. at 592, and Fenderson, the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected residuals of a right ankle fracture, including 
shortened hamstrings, right thigh and hip disabilities.  The 
Board has found nothing in the historical record, which would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Entitlement to service connection for residuals of a right 
ankle fracture was initially granted by an August 1994 rating 
decision, and continued through rating decisions in April 
1995, October 1995 and March 1998.  In each instance, the 
veteran's evaluations for residuals of a right ankle fracture 
were under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  At the 
time of the August 1994 RO rating decision, review of the 
evidentiary record, which included the veteran's service 
medical records and a July 1994 VA examination report, 
indicating that the veteran had sustained a right ankle 
fracture in service, which was manifested by 7 centimeter 
well-healed nontender scar and the veteran's complaints of 
some discomfort.  However, radiographic evidence revealed no 
degenerative changes, with any limitation of motion or 
functional impairment.    

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Malunion 
of the tibia and fibula of either lower extremity warrants a 
10 percent evaluation when the disability results in slight 
knee or ankle disability.  A 20 percent evaluation requires 
that the malunion produce moderate knee or ankle disability.  
A 30 percent evaluation requires that the malunion produce 
marked knee or ankle disability.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1998).  Ankylosis of either ankle 
warrants a 20 percent evaluation if the ankle is fixed in 
plantar flexion at an angle of less than 30 degrees.  A 30 
percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5270 (1998).  
Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5271 
(1998).  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated 
ulcerations.  38 C.F.R. Part 4, Diagnostic Code 7803 (1998).  
A 10 percent evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

As explained below, the evidence shows that the appellant's 
service-connected right ankle disability does not warrant 
assignment of greater than the current noncompensable 
evaluation.

The objective medical evidence subsequent to the July 1994 VA 
examination, including private medical reports and an August 
1997 VA examination, continued to reveal radiographic 
evidence of a normal right ankle or minimal bony irregularity 
attributed to distant trauma, normal heel toe walking, no 
swelling, and full range of motion bilaterally without 
effusion.  On VA examination of August 1997, there was some 
limitation of motion in eversion of the right ankle while 
climbing stairs, and slight eversion bilaterally when 
descending stairs, but at the conclusion of this test, range 
of motion remained normal. 

Although the appellant's right ankle showed slight eversion 
bilaterally in August 1997, dorsiflexion of 0 to 20 degrees 
and plantar flexion of 0 to 45 degrees resulted in a normal 
range of motion.  Further, while the veteran's complaints of 
discomfort were noted, the objective medical evidence did not 
show that the right ankle condition was productive of 
moderate limitation of motion.

Since VA has the obligation to consider all potentially 
applicable diagnostic codes, the Board will review whether 
the appellant's right ankle disability may be assigned a 
compensable evaluation using another code.  Since there is no 
medical evidence showing ankylosis of the ankle or of the 
subastragalar or tarsal joint, an evaluation under Diagnostic 
Code 5270 or 5272 is not appropriate.  Furthermore, there is 
no evidence of deformity due to malunion of the os calcis or 
astragalus, or evidence of an astragalectomy, so as to 
warrant compensable ratings under Diagnostic Code 5273 or 
5274.

Furthermore, since degenerative arthritis has not been 
confirmed by X-ray findings, a compensable evaluation under 
Diagnostic Code 5003 is not warranted.

As previously stated, disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 C.F.R. 
Part 4 (1998).  Separate diagnostic code numbers identify the 
various disabilities.  In selecting a diagnostic code number 
for a disease, preference is given to the number assigned to 
the disease itself.  38 C.F.R. § 4.27 (1998).  When an 
unlisted condition is encountered, it should be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology is closely analogous.  38 C.F.R. § 4.20 
(1998).  In this instance, the veteran was granted service 
connection for residuals of her right ankle and assigned a 
separate diagnostic code number for serviced connected 
residuals as manifested by shortened hamstrings, and a right 
thigh and hip disability under diagnostic codes 5252-5299.  

Under diagnostic code 5252 a compensable evaluation is 
warranted where a motion of the hip in flexion is limited to 
10 degrees.  Private medical evidence of treatment provided 
to the veteran from September 1994 to January 1995, relative 
to complaints of knee and hip pain, ultimately resulted in a 
December 1995 diagnosis, based on radiographic evidence, 
which revealed no evidence of abnormal antiversion of either 
femur.  Thereafter, an August 1997 VA examination of the 
veteran's hips and knees revealed a full range of motion, 
bilaterally and radiographic evidence that was deemed to be 
otherwise unremarkable.  The VA examiner did specifically 
note that her shortened hamstrings might be attributable to 
being immobilized in a long leg cast.  Nevertheless, such 
objective findings do not meet the criteria for assignment of 
a compensable evaluation under Diagnostic Code 5252.  The 
evidence of record clearly does not show ankylosis of the hip 
(Code 5250), limitation of extension of the thigh to 5 
degrees (Code 5251), limitation of rotation of the thigh 
(Code 5253), flail joint of the hip (Code 5254) or impairment 
of the femur (Code 5255). 

Since the appellant's disability involves a joint rated on 
limitation of motion, consideration has been given to the 
applicability of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
whether the rating assigned addressed functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.

In this case, the evidence does not demonstrate that pain on 
use results in additional limitation of motion, excess 
fatigability, or weakness.  On VA examination in August 1997, 
the examiner indicated that the appellant complained of 
chronic daily ankle pain, which sometimes limited her 
activities.  However, the examiner specifically reported that 
DeLuca evaluation results revealed no demonstrable increased 
pain, change in range of motion, weakened movement, excess 
fatigability or incoordination.  Again, while the appellant 
complained of pain in the right ankle that limited her 
activities, pain has not been objectively demonstrated, and 
the subjective complaints of pain have not been medically 
linked with her service- connected right ankle disability.

In view of the foregoing, the Board concludes that the 
impairment resulting from the appellant's service-connected 
residuals of a right ankle fracture does not meet the 
criteria for assignment of a compensable evaluation. 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5252, 5271, 5299 (1998).  

The preponderance of the evidence being against the 
appellant's claim, the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.

2.  Entitlement to service connection for a right knee 
condition on a direct basis or as secondary to service-
connected residuals of a right ankle fracture.

The threshold question in all cases is whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Anderson v. Brown, 9 Vet. App. 
542 (1996).  A veteran claiming entitlement to VA benefits 
has the burden of submitting supporting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is plausible, that is one which is meritorious on 
its own or capable of substantiation.  Grivois v. Brown, 6 
Vet. App. 136 (1994), Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); see also 38 U.S.C.A. § 5107(b).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the claimed 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995); and 
evidence of incurrence or aggravation of a disease or injury 
in service.  See Anderson and Caluza v. Brown, supra at 506; 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.304.  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

As to this claim, on either basis, the Board finds that the 
veteran's claim is not well grounded.  If the veteran fails 
to submit evidence in support of a plausible claim, the VA is 
under no duty to assist the veteran in the development of her 
claim.  See Grottveit at 93.  Furthermore, a claim that is 
not well grounded must be denied.  See 38 U.S.C.A. § 
7105(d)(5) (West 1991); See also Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
The Board further finds that the RO discharged the duty to 
assist.  There is no indication of the existence of any 
pertinent evidence that has not been obtained or requested, 
and the veteran has been provided with two VA examinations.   

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board further notes that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (1997); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case with regard to a 
claimed right knee disability.    

The record shows the appellant has reported subjective 
complaints of right knee pain.  Beyond that, however, service 
records do not show treatment or diagnoses related to a right 
knee disorder of service origin.  Thereafter, subsequent VA 
examinations of record and post-service private medical 
examination reports, which included X-ray findings, generally 
have revealed no right knee abnormalities.  In any event, the 
competent medical evidence has not identified a right knee 
disability.  As service connection cannot be granted for a 
disability that does not exist, the Board must accordingly 
find that a claim for service connection for any such 
disability, on a direct basis or as secondary to her service-
connected disabilities, is not well grounded and, therefore, 
must be denied.  Edenfield v. Brown, supra.  

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty . . .." 38 U.S.C.A. § 
1110 (West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  
It necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefore is not 
plausible and accordingly is not well grounded.  See Caluza 
v. Brown, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. at 225; Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992). 

Furthermore, while she was given the opportunity to present 
alternative documents throughout the administration of her 
appeal, the veteran has not identified any other obtainable 
evidence that would make her claim well grounded.   
Beausoleil v. Brown, supra at 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 192-193 (1992).  Although where a claim is not well 
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1998) to advise a claimant of evidence needed to 
complete the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995), Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds that 
this obligation was satisfied throughout the veteran's 
appeal, including in the statement of the case, the 
supplemental statements of the case and numerous RO letters 
sent to the veteran.  Although informed of the specific 
evidence required to support her claim, the veteran has 
relied solely on her lay assertions as to medical causation 
and private medical reports that can not make her claim 
plausible and she has not provided any indication of the 
existence of additional evidence that would make her claim 
plausible.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, no 
further action is required to apprise the veteran of the 
evidence needed to complete her application as to her claim 
of entitlement to service connection for a right knee 
disorder.

With regard to the veteran's August 1997 diagnosis of an ill-
defined subcortical sclerotic lesion in the medial aspect of 
the proximal left tibia, the Board must point out that the VA 
examiner expressly determined that this condition would not 
be secondary to the veteran's service-connected right ankle 
disability.  Thus, even if this finding was deemed to be a 
disability for purposes of a well grounded claim, the 
competent medical evidence of record does not provide the 
necessary causal link between that disability and service 
that would well ground the claim. 

The Board recognizes that the veteran has advanced her own 
theories concerning the existence of a right knee disorder.  
Specifically, she maintains that her perceived right knee 
disorder is a direct manifestation of service incurred 
trauma, and has, at times, inferentially related such 
perceived disability to her service connected right ankle 
disability.  Here again, VA examinations of record and 
private medical reports submitted have consistently refuted 
such an inference by the veteran. Moreover, it is noted that 
the veteran has not demonstrated that she has any medical 
training or other expertise upon which to base that 
assertion.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(the Court held that a veteran, as a lay witness, is not 
competent to render medical opinions); Grottveit, 5 Vet. App. 
at 92-93; Espiritu, 2 Vet. App. 492.  Thus, the veteran's 
asserted opinions regarding the medical etiology of her 
perceived right knee disability have no probative value.


ORDER

1.  Entitlement to a compensable evaluation for service-
connected residuals of a right ankle fracture, including 
shortened hamstrings, right thigh and hip disabilities, is 
denied.

2.  Entitlement to service connection for a right knee 
condition on a direct basis or as secondary to service-
connected residuals of a right ankle fracture is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

